Title: To Thomas Jefferson from Oliver Evans, 4 July 1806
From: Evans, Oliver
To: Jefferson, Thomas


                        
                            
                        Sir
                            
                            Phila July 4th 1806
                        
                        Agreeably to your request I have Shiped all the articles you Ordered as per anexed bill The bolting cloths I beleive to be of the best quality I had to give two peices to make the number of yds ordered in one peice not having
                            of that quality enough in one peice but this will prove of no disadvantage further than joining them together—I have
                            established an Iron foundery in good Order and beg leave to draw your attention to the use of cast Iron wheels of the bevel
                            geer for your bolting works & Machinery I can furnish you with wheels at 12 50/100 dolls per pair one 30 the
                            other 20 Inches diameter which I beleive would run 100 years at such light works without repair and when we consider that
                            wooden ones will cost 3 dolls per foot diameter the Millwrights bill for making them all materials found to his hand
                            the Iron is to be prefered. I can also suply you with cast Gudgeon
                            for large Shafts of mettle properly refined to cause them to wear well found to be preferable to wrought Iron and much
                            cheaper—In Short I am nearly prepared to furnish any Castings of Iron under 3 Tons wt in a single peice and will be
                            very thankful for a continuanc of your favours—
                  Sir your Obdt Huml Servt
                        
                        
                            Oliver Evans
                            
                        
                        
                        
                     Enclosure
                        
                        
                            
                        Thos. Jefferson President of the U. States
                     
                        
                           
                              1806
                              To Oliver Evans
                              
                              Dr
                              
                           
                           
                              June 30th"
                              To 24 yds of S. fine bolting cloth No. 7 6/4 at 6 $
                              $144.
                              
                           
                           
                              
                              "8 do of No. 6. 6/4 at    5 $
                              40.
                              
                           
                           
                              
                              
                                 5 7/8 of No 4 " "    4 "
                              23.50
                           
                           
                              
                              
                                 5 do of No 0 5/4 "    1.33
                              
                                 
                                     6.65
                              
                           
                           
                              
                              
                              
                              
                              $214.15
                           
                           
                              
                              To Arthur Howell & Son for 10 sides of skirting leather for Elevator straps at 2/2 per lb 179 lbs
                              }
                              $51.71
                              
                           
                           
                              
                              To Saml. Wheeler for a large scale beam, hooks, & swivels well finished and one small one hooks & swivels and a box for holding them 12/6
                              }
                              75.41
                              
                           
                           
                              
                              Porterage on the above
                              
                                 
                                     50
                              
                              
                           
                           
                              
                              commissions at 2½ per cent
                              $127.62
                              
                           
                           
                              
                              
                              
                              
                                 
                                     3.17
                              
                              
                                 $130.79
                              
                           
                           
                              
                              total amount
                              
                              $344.94
                           
                        
                     
                     NB. The above articles would have been shipped sooner had the blacksmith not concluded to make you a
                                large scale beam which he conceived would suite you better than the one he then had nearly finished—I could not
                                procure any suitable canvas, & have therefore sent you 5 yds of bolting cloth such as we make use of here for the
                                same purpose—The above articles as per inclosed bill of lading were shipped on bord the Schooner Samuel Captn Lord
                                he expected to sail about 1 July last—
                        
                            G: Evans
                            
                            For O Evans
                        
                  
                        
                    